          Case 5:19-cv-00320-BD Document 41 Filed 12/07/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION


JOHNATHON COULSTON,
A/K/A JOHNATHON MORTON,
ADC #167072                                                                   PLAINTIFF

V.                             CASE NO. 5:19-CV-320-BD

MARK GOBER, et al.                                                        DEFENDANTS

                                          ORDER

       Mr. Coulston was an inmate at the Drew County Detention Center when he filed

this civil rights lawsuit on October 3, 2019, without the help of a lawyer. (Doc. No. 2)

After the Court issued a transport order for Mr. Coultson to appear at the previously

scheduled November 9, 2020 bench trial, ADC officials notified the Court that Mr.

Coulston had been paroled. Mr. Coulston did not provide the Court with his updated

address, as required by the Court’s local rules.

       On November 5, the Court ordered Mr. Coulston to notify the Court of his new

address within 30 days or risk dismissal of his complaint. (Doc. No. 38) To date, Mr.

Coulston has not responded to the Court’s November 5 Order and the time to do so has

passed.

       Mr. Coulston’s claims are DISMISSED, without prejudice, based on his failure to

comply with the November 5 Order (Doc. No. 38) and his failure to prosecute this

lawsuit. The Clerk is directed to close this case.
  Case 5:19-cv-00320-BD Document 41 Filed 12/07/20 Page 2 of 2




IT IS SO ORDERED, this 7th day of December, 2020.


                              ____________________________________
                              UNITED STATES MAGISTRATE JUDGE




                                 2
